Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/24/2022 regarding the electric motors being reluctance motors, the examiner have been fully considered the arguments but they are not persuasive. 
Respectfully, Steffen teach “[0078] In the example of FIG. 1E, the threshold Tqg is also set at a speed of zero (i.e. standstill), whereas the second threshold is set to be a torque which is not zero at a speed .omega.g, ng, which are designating maximum 35 speed of the drive shaft in this example. The threshold curve TC of FIG. 1E is at least in part hyperbolic. For example, a first reluctance machine and a second reluctance machine may be operated to provide each a respective drive torque to the drive shaft in operation range OR1. In operation range OR2, only the first reluctance machine is operated to provide a drive torque to the drive shaft.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Steffen et al. US 2014/0051544 in view of Dial US 2011/0048821.

Regarding claim 1, Steffan teach an electrical sub-assembly (Fig, 4) comprising: 
a first motor (M1); and 
a second motor (M2)
wherein each of the first and second motors is a reluctance motor having a respective rotor (R1, R2) drivingly connected to the other and each of the first and second motors is operable to generate torque either by the first motor alone or by both of the first and second motors in combination with one another. (Para. 0078); and
Steffan is not clear but Dial teach wherein a mechanical angle of one of the respective rotors is offset from a mechanical angle of the other of the respective rotors. (Para. 0074) Note: Each machine comprises a rotor within.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Steffan as per Dial, the motivation is to reduce torque ripple and noise from torque ripple.

Regarding claim 3, Steffan teach an electrical sub-assembly according to claim 1, wherein each of the respective rotors is rotatable about a common axis. (Para. 0015)

Regarding claim 4, Steffan teach an electrical sub-assembly according to claim 1, wherein the respective rotors are drivingly connected to one other by a drive shaft (See Fig. 2 drive shaft (S)) for transmitting torque generated by the first and second motors extending therebetween. (Para. 0054)

Regarding claim 5, Steffan teach an electrical sub-assembly according to claim 4, wherein the drive shaft comprises a monolithic link extending between the respective rotors. (See drive shaft S connection between R1 and R2 at Fig. 3, Para. 0064) 

Regarding claim 6, Steffan teach an electrical sub-assembly according to claim 4, wherein at least one of the respective rotors is connected to the drive shaft such that angular correspondence between the at least one of the respective rotors and the drive shaft is maintained. (Para. 0066)

Regarding claim 8, Steffan teach an electrical sub-assembly according to claim 1, wherein at least one of the first and second motors is one of a switched reluctance motor and a synchronous reluctance motor. (Para, 0062)

Regarding claim 9, Steffan teach an electrical sub-assembly according to claim 1, wherein the first and second motors are substantially the same as one another. (Para. 0034)

Regarding claim 10, Steffan teach an electrical sub-assembly according to claim 1, further comprising a controller (Para.0054….In general, the drive system also comprises a control device which encompasses power electronics PE1 for driving machine M1 and power electronics PE2 for driving machine M2.) configured to control operation of at least one of the first and second motors. (Para. 0054)

Regarding claim 11, Steffan teach an electrical sub-assembly according to claim 10, wherein the controller is configured to receive an input indicative of speed and/or torque of at least one of the first and second motors and to control operation of at least one of the first and second motors in dependence on the input. (Para. 0045)

Regarding claim 12, Steffan. An electrical sub-assembly according to claim 11, wherein the controller is further configured to control operation in dependence on the input by use of a function relating the input to efficiencies of at least one of the first and second motors. (Para. 0012, 0057)

Regarding claim 13, Steffan teach an electric vehicle or hybrid electric vehicle comprising the electrical sub-assembly according to claim 1. (Para. 0003)

Regarding claim 14, Steffan teach a method of operating an electrical sub-assembly comprising: operating either one or both of a first motor (M1) and a second motor (M2), each of the first and second motors being a reluctance motor having a respective rotor drivingly connected to the other (Para. 0062, 0064), to generate torque either by the first motor alone or by of the first and second motors in combination with one another. (abstract, Para. 0058); and
Steffan is not clear but Dial teach wherein a mechanical angle of one of the respective rotors is offset from a mechanical angle of the other of the respective rotors. (Para. 0074) Note: Each machine comprises a rotor within.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Steffan as per Dial, the motivation is to reduce torque ripple and noise from torque ripple.

Regarding claim 16, Steffan teach a method according to claim 14, further comprising selectively operating both of the first and second motors to generate torque substantially equally therebetween. (abstract, Para, 0058)

Regarding claim 17, Steffan teach a method according to claim 14, further comprising selectively operating both of the first and second motors to generate torque substantially unequally therebetween. (Para. 0014)

Regarding claim 18, Steffan teach a method according to claim 14, further comprising selectively operating one of the first and second motors to generate torque at increased efficiency compared to operating both of the first and second motors. (Para. 0058)

Regarding claim 19, Steffan teach a method according to claim 14, further comprising selectively operating both of the first and second motors to generate torque at increased efficiency compared to operating one of the first and second motors. (Para. 0058)

Regarding claim 20 Steffan teach, a method according to claim 14, further comprising: receiving an input indicative of speed and/or torque of at least one of the first and second motors; and selectively operating either one or both of the first and second motors in dependence on the input. (Para. 0045)

Regarding claim 21, Steffan teach a method according to claim 20, wherein selectively operating in dependence on the input comprises using a function relating the input to efficiencies of at least one of the first and second motors. (Para. 0012, 0057)

Regarding claim 22, Steffan teach a controller for an electrical sub-assembly, the controller configured to: operate at least one of a first motor and a second motor to generate torque either alone or in combination with one another (Para. 0017); 
receive an input indicative of speed and/or torque of at least one of the first and second motors (Para. 0045); and 
control operation of at least one of first and second motors in dependence on the input by use of a function relating the input to efficiencies of at least one of the first and second motors. (Para. 0012, 0057)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846